Citation Nr: 0326634	
Decision Date: 10/07/03    Archive Date: 10/15/03

DOCKET NO.  97-08 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to a rating higher than 10 percent for low 
back strain.

3.  Entitlement to a compensable rating for "structural 
imbalance of the right knee." 

4.  Entitlement to a compensable rating for "structural 
imbalance of the right hip."  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

W. Yates, Counsel


REMAND

On June 5, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Obtain all available medical records 
from the VA Medical Center in Battle 
Creek, Michigan, for the periods before 
January 1997 and since January 1999, 
including outpatient treatment reports 
and hospitalization records.  

2.  Ask the veteran to provide a list of 
other VA or non-VA health care providers 
who have treated him for hypertension 
during the entire period since service.  
Any medical record that might show one or 
more blood pressure readings should be 
requested.  All available records should 
be obtained from each provider 
identified.  

3.  Ask the veteran to provide a list of 
all VA and non-VA health care providers 
who have treated him for disabilities of 
the back, right hip and right knee at any 
time since July 1996.  All available 
records should be obtained from each 
provider identified.  

4.  Upon completion of the foregoing, the 
veteran should be scheduled for a special 
VA orthopedic examination to ascertain 
the current status of orthopedic 
disabilities involving the low back, 
right knee, and right hip.  All indicated 
tests and studies should be performed, 
and all clinical findings should be 
reported in detail.  It is essential that 
the claims folder be provided to the 
examiner for review in conjunction with 
the examination.  

On the basis of current findings, a 
thorough review of the file, and a 
history obtained from the veteran, the 
examiner should respond to the following 
questions and provide a full statement of 
the basis for the conclusions reached.  
Separate answers should be given for the 
each disability:  

(a)  What is the extent of 
limitation of motion of the low 
back, right knee and right hip 
in all directions.  State all 
findings in terms of the actual 
number of degrees?  

(b)  Does the 
service-connected disability 
result the in weakened 
movement, excess fatigability, 
and/or incoordination of the 
back, right knee and right 
hip, and if so, to what 
extent?  

(c)  To what extent does 
examination of the back, right 
knee and right hip show the 
following:  (1) complaints of 
pain which is visibly manifest 
on movement, (2) the presence 
or absence and degree of muscle 
atrophy attributable to the 
service-connected disability, 
(3) the presence or absence of 
changes suggesting disuse due 
to the service-connected 
disability, and (4) the 
presence or absence of any 
other objective manifestation 
that would demonstrate disuse 
or functional impairment due to 
pain?  

(d)  To what extent does pain 
limit the functional ability of 
the back, right knee and right 
hip during flareups or after 
repeated motion over a period 
of time.  This determination 
should be expressed, if 
possible, in terms of 
additional loss of range of 
motion.  

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





